 



Exhibit 10.1
December 22, 2006
Mr. Michael El-Hillow
39 Maple Tree Avenue
Unit #22
Stamford, CT 06906
Dear Mike,
Evergreen Solar is very pleased to extend an offer of employment to you for the
position of Chief Financial Officer, reporting to Rick Feldt. As with all
employees, your position and duties are subject to change as the needs of the
business may require. Also, you will be expected to follow the policies and
procedures of the Company, as they may exist and be revised during the course of
your employment.
Base Compensation: Your starting gross base compensation will be $12,500 per pay
period (equivalent to $325,000 annually), paid bi-weekly. Additionally you will
receive a one time “sign-on” bonus in the gross amount of $25,000. This bonus
will be paid to you within 14 days of your start date.
Bonus Plan Participation: You will be eligible to participate in the Evergreen
Solar Management Incentive Plan. This plan provides you with the opportunity to
earn an annual bonus, at target, of up to 60% of your base salary based on the
financial performance of the company and specific strategic goal attainment. As
with all executive compensation, the Board of Directors retains the right to
amend bonus plan design from one plan year to the next. Should a change in the
bonus plan be made, we will communicate that to all plan participants. Current
plan details will be provided to you shortly after your start date.
Relocation Expenses: The Company has agreed to reimburse you for relocation
expenses associated with your move to Massachusetts. All expenses must be
reasonable and documented. Relocation expenses are intended to cover, among
other things, realtor’s fees, closing costs, movement of household goods and
house hunting trips. Upon acceptance of this offer I will provide you with the
contact information of the various relocation service providers that Evergreen
Solar is contracted with.
Temporary Living Expenses: As discussed, Evergreen Solar will provide you with a
temporary living allowance of up to $5,000 per month, for up to three months.
All expenses must be reasonable and documented.

 



--------------------------------------------------------------------------------



 



December 22, 2006
Page 2
Benefits: As a full-time employee of Evergreen Solar you are eligible for our
comprehensive benefits program. This program presently includes medical
insurance, disability insurance, life insurance, paid time off (PTO), holiday
pay, 401(k) savings plan, and others. You will receive more detailed information
regarding Evergreen’s benefits and policies on or before your first day of
employment. Where a particular benefit is subject to a formal plan document or
government regulations (for example, medical insurance, 401(k)), eligibility to
participate in and receive any particular benefit is governed solely by the
applicable plan document. Should you have any questions about the Company’s
benefits, please feel free to request a copy of the plan document and/or contact
me directly. Evergreen Solar, of course, reserves the right on a prospective
basis to modify, change or eliminate its compensation, bonus or benefit
programs, at the Company’s sole discretion.
As referenced above the Company utilizes a Paid Time Off Plan (PTO), which
combines traditional sick and vacation time into one bank of hours. Your offer
assumes four weeks of vacation, and six sick days, or 208 PTO hours annually.
Restricted Stock: Subject to the approval of the Company’s Board of Directors,
you will be granted 200,000 restricted shares of Evergreen Solar stock, with a
four year vesting schedule, which is subject to the terms and conditions of any
Restricted Stock Plan and Restricted Stock Agreement. Nothing in this paragraph
or any of the referenced agreements shall alter the nature of the employment
relationship or otherwise create an express or implied contract or promise to
employ you for a specific period of time.
Evergreen Solar Non-competition, Nondisclosure and Developments and Dispute
Resolution Agreement: In order to protect the Company’s substantial investment
of time and money in the creation and maintaining of its Confidential
Information and good-will with its customers, vendors and other business
partners, you are required to sign the Company’s Non-competition, Nondisclosure
and Developments Agreement (NCA), attached to this letter. Your obligations
under the NCA shall continue regardless of any change in your title or
compensation, and regardless of the reasons for any termination of employment.
Also, as we have explained to you, just as Evergreen Solar regards the
protection of our trade secrets, and other confidential information as a matter
of great importance, we also respect that you may have an obligation to your
present and/or prior employers to safeguard the confidential information of
those companies. Evergreen Solar respects these obligations, and expects you to
honor them as well. To that end, we expect that you will not take any documents
or other confidential information from your employer if and when you depart.
Further, we want to make it perfectly clear you should not bring with you to
Evergreen Solar, or use in the performance of your responsibilities for our
Company, any proprietary business or technical information, materials or
documents of a

 



--------------------------------------------------------------------------------



 



December 22, 2006
Page 3
former employer. The Company also requires you to verify that the performance of
your position at Evergreen Solar does not and will not breach any valid
agreement entered into by you prior to employment with the Company (i.e., you
have not entered into any agreements with previous employers that are in
conflict with your obligations to Evergreen Solar). Please provide us with a
copy of any such agreements.
Nature of Relationship/Interpretation of Letter
Mike, while we obviously are hopeful and confident that our relationship will be
mutually rewarding, satisfactory and sustaining, this letter shall not be
construed as an agreement, either express or implied, to employ you for any
stated term, and shall in no way alter the Company’s policy under which both you
and the Company remain free to end the employment relationship at any time and
for any reason. Similarly, nothing in this letter shall be construed as an
agreement, either express or implied, to pay you any compensation of any kind,
or grant you any benefit beyond the end of your employment with the Company.
Also, this letter constitutes our entire offer regarding the terms and
conditions of your employment by Evergreen Solar, and with the exception of the
Evergreen Solar NCA, it supersedes any prior agreements, or other promises or
statements (whether oral or written) regarding the offered terms of employment.
Your employment with Evergreen Solar shall be governed by and construed under
the internal laws of the Commonwealth of Massachusetts, without giving effect to
conflict of law principles.
Finally, you also must complete an Employment Eligibility Verification Form, and
submit (within 3 business days of employment) an original document establishing
identity and employment eligibility.
We are hopeful that you will reach a favorable conclusion with regard to this
offer, and if you do, would anticipate an early January, 2007 start date.
Sincerely,
/s/ Gary T. Pollard
Gary T. Pollard
Vice President of Human Resources

     
Agreed and Accepted:
   
 
   
/s/ Michael El-Hillow
  1/2/07
 
   
Michael El-Hillow
  Date

 